Order entered November 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00478-CR
                                     No. 05-13-00479-CR

                       VALENTIN JUNIOR HERNANDEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-61625-H, F12-61626-H

                                          ORDER
       The Court REINSTATES the appeals.

        On October 11, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 13, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the October 11, 2013 order

requiring findings.

       In reviewing the record, we note the court reporter did not file State’s Exhibit no. 13, a

DVD. Accordingly, we ORDER Crystal Jones, official court reporter of the Criminal District

Court No. 1, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit no. 13.
       Appellant’s brief is due within forty-five days of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Crystal

Jones, official court reporter, Criminal District Court No. 1, and to counsel for all parties.



                                                       /s/     DAVID EVANS
                                                               JUSTICE